1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 12/30/20 have been fully considered and entered. Applicant’s amendments to the specification are found sufficient to overcome the objection set forth in the Action dated 12/22/20. Specifically, the continuing data has been updated as suggested. Applicant’s amendment to claim 2 is also found sufficient to overcome the claim objection set forth in the Action dated 12/22/20. Specifically, the word powder is now spelled correctly. As such, these objections are hereby withdrawn. Claims 1-4 are in condition for allowance. 
Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  As previously set forth, claims 1-4 are considered allowable.
	With regard to claim 1, there is no known prior art which teach or fairly suggest the claimed method for making the claimed fire retardant fabric. There is no known prior art which teach the claimed first step of forming the glycerol solution under the claimed conditions. There is no known prior art which teach or fairly suggest the claimed composite preparation step to form the claimed powdery thermoplastic starch composite. Finally, there is no known prior art which teach or suggest applying said powdery thermoplastic starch composite to a flax fabric under the claimed conditions. An art search produced two close references of US 20100285185 A1 and US 6605657 B1. Both references teach forming a thermoplastic starch composition but both fail to teach the claimed manipulative method steps and processing conditions. There is also no known motivation to combine references to form an 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789